Appeal from a judgment of the Supreme Court (Ellison, J.), entered June 28,1994 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78 to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating a prison disciplinary rule when he exposed himself to a female nurse while she was conducting a sick call. Petitioner contends on this appeal that his due process rights were violated by the Hearing Officer’s failure to allow him to call a particular inmate or to recall a correction officer to testify at the hearing. In view of the substantive testimony of other inmates as well as the prior testimony of the correction officer, we agree with Supreme Court that the proffered testimony would be redundant. Accordingly, we find that petitioner’s due process rights were not violated.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.